Exhibit 10.10

LOGO [g21630anna0079.jpg]

DIRECTOR & ADVISORY DIRECTOR

COMPENSATION POLICY

Approved as of May 12, 2008

Effective Date

The effective date of the revised plan shall be January 1, 2008.

Cash Compensation Plan

Each Non-employee Director will receive a total annual retainer of $32,500 paid
quarterly on the first day of each calendar quarter. The Chairman of the Board
and the Chairman of each of the Audit and Compensation Committees will each
receive an additional total annual retainer of $8,000 paid quarterly on the
first day of each calendar quarter. Each Non-employee Director of the Company
will receive $1,500 for each Board and Committee meeting if attended in person
and $1,500 if attended by telephonic communications. Board and Committee members
must attend meetings in person or by telephonic communications to receive the
applicable compensation.

Stock Option and Restricted Stock Program

Non-employee Directors will receive a minimum annual grant of 4,000 options or
2,500 shares as restricted stock or restricted stock units or some combination
of the same, which amount may be reviewed annually and increased at the
discretion of the Compensation Committee.

Health Benefit Program

After 3 years of service as a Non-employee Director, such Non-employee Director
and his immediate family may also elect to participate in the same insurance
benefit programs on the same monetary terms as the executive officers.

Longevity Plan

The Company will provide a Longevity Plan for the benefit of Non-employee
Directors as follows: Upon completion of three years of service as a
Non-employee Director, the Non-

 

 

103 Northpark Boulevard, Suite 300

  Phone: (985) 727-2000

Covington, Louisiana 70433

  Fax: (985) 727-2006



--------------------------------------------------------------------------------

employee Director will be granted (the “Three-Year Grant”) (i) an option to
purchase the number of shares of common stock equaling 25% of the shares covered
by options granted to such Director over the previous three years and
(ii) shares as restricted stock or restricted stock units equal to 25% of the
shares as restricted stock or restricted stock units granted to such Director
over the previous three years. Upon completion of five years of service as a
Non-employee Director, the Non-employee Director will be granted (the “Five-Year
Grant”) (i) an option to purchase the number of shares of common stock equaling
50% of the shares covered by options granted to such Director over the previous
five-years less the number of shares covered by options awarded in the
Three-Year Grant, if any, and (ii) shares as restricted stock or restricted
stock units equal to 50% of the shares as restricted stock or restricted stock
units granted to such Director over the previous five years less the number of
shares as restricted stock or restricted stock units awarded in the Three-Year
Grant, if any. Thereafter, upon completion of each successive period of five
years of service, a Non-employee Director will be granted (a “Successive
Longevity Grant”) (i) an option to purchase the number of shares of common stock
equaling 50% of the shares covered by options granted to such Director over the
previous five-years (exclusive of any prior Longevity Grants of options during
such five years) and (ii) shares as restricted stock or restricted stock units
equal to 50% of the shares as restricted stock or restricted stock units granted
to such Director over the previous five years (exclusive of any prior Longevity
Grants of restricted stock or restricted stock units during such five years).
The exercise price of the options granted under the Longevity Plan will be the
fair market value per share of the common stock on the date of grant. The
longevity options and restricted stock or restricted stock unit awards will vest
in two tranches, 50% on the date of grant and 50% on the first anniversary of
the date of grant. A Three-Year Grant, a Five Year Grant or a Successive
Longevity Grant are also referred to herein individually as a “Longevity Grant”
or collectively as “Longevity Grants.” For purposes of the calculations
contemplated by this paragraph, sign-on awards of options, restricted stock or
restricted stock units shall not be counted and awards matched to purchases
shall not be counted. Non-employee Directors on the original approval date of
the Longevity Plan, July 18, 2002, will complete a year of service on July 17 in
each succeeding year that they continue serving as a Non-employee Director.
Non-employee Directors joining the Board after July 18, 2002, will complete a
year of service on the date immediately preceding the anniversary date of the
earlier of the date they are appointed as a Director by the Board or elected to
the Board by the stockholders in each succeeding year that they continue serving
as a Non-employee Director.

Stock Option Grants, Restricted Stock Awards and Restricted Stock Unit Awards

All options granted and restricted stock and restricted stock units awarded to
Non-employee Directors under this policy will be granted under and issued from
the Company’s Incentive Compensation Plan, as such plan may be amended and
restated from time to time. Until issued, any pending Longevity Grant will be
subject to the same terms and conditions applicable to the comparable award
under the Incentive Compensation Plan, as amended from time to time, and any
related form of award agreement under the Incentive Compensation Plan applicable
to such award, including, but not limited to, the effects a Change in Control or
a termination of service for any reason, including Retirement, death,
Disability, or for cause, might have on the comparable award. The Compensation
Committee retains the discretion to award a departing Non-employee Director the
amount of any Longevity Grant to which the Non-employee Director was entitled as
of the date of a Change in Control or the Non-employee Director’s termination of
service for any reason other than for cause.

Definition: Non-employee Director—A non-employee director or advisory director
of the Company who has not been employed by the Company for at least 3 years
and/or has not tendered his resignation from the Board; provided that payments
for an advisory or consulting agreement or for professional services shall not
constitute employment for this purpose.